SILVERTON ADVENTURES, INC. 6283 South Valley View Blvd. Las Vegas, Nevada 89119 (702) 876-1539 December 26, 2013 Mr. Justin Dobbie Legal Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: Silverton Adventures, Inc. Preliminary Information Statement filed 11-27-2013 SEC File No. 000-54097 Dear Mr. Dobbie: Pursuant to your correspondence dated December 9, 2013, please be advised that Silverton Adventures, Inc. (the “Company”) acknowledges that: * the Company is responsible for the adequacy and accuracy of the disclosure in the filing; * staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and, * the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, SILVERTON ADVENTURES, INC. BY: RONALD MILLER Ronald Miller President and a member of the Board of Directors RM:hw cc:The Law Office of Conrad C. Lysiak, P.S.
